DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh et al (US PGPub # 2010/0164738).  With respect to claim 14, the Satoh reference discloses an electronic weighing scale, comprising: a user interface (4) communicatively coupled to the scale (Fig. 1), the user interface (4) including at least one check weigh memory button (5), wherein the scale is configured to perform a check weigh operation in response to a user selection of the at least one check weigh memory button (5), wherein the check weigh operation includes comparing a measured weight of an object to a target .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 5, 6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US PGPub # 2010/0164738) in view of Newman (US PGPub # 2008/0218099), Jones (US PGPub # 2007/0108178), Turner (US PGPub # 2005/0217591), Collingwood et al (US PGPub # 2003/0179097), or Yuen (US # 6,456,338). With respect to claim 1, the Satoh reference does not disclose the specific feature of pushing and holding the check weighing button for a period of time to activate the mode for programming a target weight into the scale. However, most electronic devices have a data entry, or programming, mode that is activated by pressing and holding a certain button for a predetermined period of time (usually 2-5 seconds); the “clock set” feature on a microwave oven, or the favorite station programming feature on car radios, are two common, everyday examples of this general idea that should have been familiar to the general public for some time. See, also, Newman (Abs), Jones (¶¶ 0113-0116), Turner (¶¶ 0096-0099), Collingwood (Fig. 4), or Yuen (Col. 2, ll. 46-61). The shear number of references that recite this feature show that it is nearly ubiquitous in modern electronics. Usually the purpose of a press and hold function is to prevent the data entry mode from being activated accidentally by briefly brushing against one of the buttons inadvertently. It would have been obvious to the ordinary practioner to modify the control program of Satoh to include the feature of pushing and holding the check weighing button for a period of time to activate the mode for programming a target weight into the scale as this would prevent the target weight from being altered accidentally.
	With respect to claim 2, having multiple check weighing buttons for setting different target weights would have been obvious in a recipe scale that required one to enter multiple ingredients with different target weights; see Wallace (Col. 8, ll. 17-45), and since our reviewing court has held that the mere duplication of an element and its function, without more, would have been obvious1, then it would 
With respect to claim 3, physically arranging the buttons on the I/O faceplate of Satoh so that there was empty areas on the faceplate below the buttons would have been an obvious aesthetic design choice, and any empty space on the input panel could obviously be written upon using some type of “magic” write anywhere marker (like a SharpieTM) if the user wanted to.
With respect to claim 5, Satoh discloses making allowances for weighing tolerances (¶ 0016).
With respect to claim 6, Satoh discloses a flashing and/or changing color display (¶¶ 0004 & 0014).
With respect to claim 8, Satoh causes the display to flash if the measured weight is above or below the target weight.
With respect to claim 13, the intended use of the scale is of no patentable importance unless the structure is different.


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al in view of Newman, Jones, Turner, Collingwood et al, or Yuen, as applied to claims 1-3, 5, 6, 8, and 13, above, and further in view of Wallace et al (US # 8,829,365). With respect to claim 4, having multiple check weighing buttons, or having multiple check weighing functions tided to a single button based on how long it was pressed, for setting different target weights would have been obvious in a recipe scale that required one to enter multiple ingredients with different target weights; see Wallace (Col. 8, ll. 17-45), and since our reviewing court has held that the mere duplication of an element and its function, without 2, then it would have been obvious to modify the device of Satoh to include multiple check weight buttons for entering different target weights.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al in view of Newman, Jones, Turner, Collingwood et al, or Yuen, as applied to claims 1-3, 5, 6, 8, and 13, above, and further in view of Waggoner et al (US PGPub # 2004/0026134) or Yamajima (US # 3,655,003). With respect to claim 7, the Satoh reference mentions in passing changing the colors of the display (¶ 0006), but it does not specifically mention the limitations of wherein the check weigh visual indicator is configured to emit a first color of light when the measured weight is below the target weight range, a second color of light different than the first color of light when the measured weight is within the target weight range, and a third color of light different than the first and second colors of light when the measured weight is above the target weight range. However, this display color scheme was well known as shown by the examples of the Waggoner reference (Fig. 7) and the Yamajima reference (Col. 2, ll. 48-64), and would have been an obvious modification to make to the scale of Satoh, motivated by its art recognized suitability for its intended purpose.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al in view of Newman, Jones, Turner, Collingwood et al, or Yuen, as applied to claims 1-3, 5, 6, 8 and 13, above, and Komoto (US # 4,542,799) and Kesselman (US # 7,256,358). Obviously the display of Satoh could be configured in any arrangement that the manufacturer believed to be useful or aesthetically pleasing, as shown by the Komoto reference - which shows a display layout (Figs. 7 & 8) in accordance with claims 9 & 10 at least – or the Kesselman reference, which shows (Fig. 3; element 40) a configuration similar to claim 11, and it would have been an obvious design choice to configure the display of Satoh to whatever physical configuration that would have been pleasing to the user.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US PGPub # 2010/0164738) in view of Waggoner et al (US PGPub # 2004/0026134) or Yamajima (US # 3,655,003). With respect to claim 15, the Satoh reference mentions in passing changing the colors of the display (¶ 0006), but it does not specifically mention the limitations of wherein the check weigh visual indicator is configured to emit a first color of light when the measured weight is below the target weight range, a second color of light different than the first color of light when the measured weight is within the target weight range, and a third color of light different than the first and second colors of light when the measured weight is above the target weight range. However, this display color scheme was well known as shown by the examples of the Waggoner reference (Fig. 7) and the Yamajima reference (Col. 2, ll. 48-64), and would have been an obvious modification to make to the scale of Satoh, motivated by its art recognized suitability for its intended purpose.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US PGPub # 2010/0164738) in view of Komoto (US # 4,542,799) and Kesselman (US # 7,256,358). Obviously the display of Satoh could be configured in any arrangement that the manufacturer believed to be useful or aesthetically pleasing, as shown by the Komoto reference - which shows a display layout (Figs. 7 & 8) in .

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US PGPub # 2010/0164738) in view of Newman (US PGPub # 2008/0218099), Jones (US PGPub # 2007/0108178), Turner (US PGPub # 2005/0217591), Collingwood et al (US PGPub # 2003/0179097), Yuen (US # 6,456,338), and Wallace et al (US # 8,829,365). With respect to claim 19, the Satoh reference does not disclose the specific feature of pushing and holding the check weighing button for a period of time to activate the mode for programming a target weight into the scale. However, most electronic devices have a data entry, or programming, mode that is activated by pressing and holding a certain button for a predetermined period of time (usually 2-5 seconds); the “clock set” feature on a microwave oven, or the favorite station programming feature on car radios, are two common, everyday examples of this general idea that should have been familiar to the general public for some time. See, also, Newman (Abs), Jones (¶¶ 0113-0116), Turner (¶¶ 0096-0099), Collingwood (Fig. 4), or Yuen (Col. 2, ll. 46-61). The shear number of references that recite this feature show that it is nearly ubiquitous in modern electronics. Usually the purpose of a press and hold function is to prevent the data entry mode from being activated accidentally by briefly brushing against one of the buttons inadvertently. It would have been obvious to the ordinary practioner to modify the control program of Satoh to include the feature of pushing and holding the check weighing button for a period of time to activate the mode for programming a target weight into the scale as this would prevent the target weight from being altered accidentally. 
	With respect to claim 20, having multiple check weighing buttons for setting different target weights would have been obvious in a recipe scale that required one to enter multiple ingredients with different target weights; see Wallace (Col. 8, ll. 17-45), and since our reviewing court has held that the 3, then it would have been obvious to modify the device of Satoh to include multiple check weight buttons for entering different target weights.
	With respect to claim 21, physically arranging the buttons on the I/O faceplate of Satoh so that there was empty areas on the faceplate below the buttons would have been an obvious aesthetic design choice, and any empty space on the input panel could obviously be written upon using some type of “magic” write anywhere marker (like a SharpieTM) if the user wanted to.
	With respect to claim 22, Satoh discloses making allowances for weighing tolerances (¶ 0016).
	With respect to claim 23, the intended use of the scale is of no patentable importance unless the structure is different.


Conclusion
	Claims 24 and 25 are allowable over the art of record because the prior art does not shown, nor fairly suggest, among other things, the scale being configured for the programmed target weight tolerance for each of the plurality of check weigh memory buttons to be independently programmable by a user to thereby allow for tighter target weight tolerances for more expensive ingredients and/or more precise recipes and looser tighter target weight tolerances for less expensive ingredients and/or less precise recipes.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
        2 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
        3 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).